DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claim states: “being capable of performing” which is unclear.  It is not clear what being capable of performing refers to (who or what has this capability?).  The limitation was written this way as an attempt to simultaneously claim alternative and mutually exclusive embodiments (first operation and second operation) in a method claim.  For example, the claim could state performing a first or second operation instead of “being capable of performing” first operation and second operation.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US 2018/0103428, hereinafter Jiang, claiming the priority date of provisional application 62/406,224), in view of Yi et al (US 2018/0035416, hereinafter Yi, claiming priority date of all provisional applications), in view of Ekpenyong et al (US 2013/0195048, hereinafter Ekpenyong) and in view of Papasakellariou (US 2018/0310257, hereinafter Papasakellariou, claiming priority dates of provisional applications 62/488,291 and 62/490,835).

Regarding claim 1, Jiang discloses a terminal (UE, Fig. 1) provided with: circuitry (hardware including circuits, Para [0108]), which, in operation, in a case where a sum of a transmission power for a first signal and a transmission power for a second signal requiring lower latency and higher reliability than the first signal exceeds a maximum transmission power in an overlap interval in which a transmission of the first signal and a transmission of the second signal occur at the same time, carries out power scaling with quality of the second signal being prioritized over quality of the first signal, in at least the overlap interval (approach to support both eMBB and URLLC traffic, where an issue is that the UE is transmitting at maximum power and has no additional power to transmit, Para [0085], power sharing between eMBB and URLLC, Para [0099], UE monitors for an indicator, in order to transmit both eMBB and URLLC data, using the same time-frequency resources, at the desired power levels, Para [0100] and UE can reduce transmission power for eMBB and used the saved transmission power for the URLLC, Para [0100], where URLLC traffic has priority over eMBB traffic, Para [0082]); and a transmitter, which, in operation, transmits the first signal and the second signal obtained after the power scaling (UE transmits both eMBB and URLLC data, where the eMBB data is transmitted with reduced transmission power, Para [0100]).  Also see Para [0093, 0099, 0106] from provisional application 62/406,244; 		but does not disclose, in a case where a transmission interval of the first signal is longer than a transmission interval of the second signal, and a transmission start position of the first signal is included in the overlap interval.  Yi discloses URLLC can use the same or different numerology than the eMBB, Para [0066] and see Fig. 5 where the start of eMBB uplink is during the uplink sub-frame of URLLC, where the eMBB sub-frame is longer than URLLC sub-frame.  It would 						nor discloses a first operation carrying out power scaling of the first signal across the entire transmission interval of the first signal, wherein the entire transmission interval includes both the overlap interval during which the sum exceeds the maximum transmission power and a non-overlap interval during which the sum does not exceed the maximum transmission power.  Ekpenyong discloses transmitting a first and second transmission during a sub-frame with transmission timing difference, scaling transmit power for one or both signals so the combined power does not exceed the maximum power, where a constant transmission power is assigned to all symbols in the first and second transmissions prior to the start of the sub-frame, Para [0024].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Ekpenyong in order to support multiple timing advances and prioritize transmissions during simultaneous transmissions that exceed maximum transmission power;												and does not disclose a second operation of selecting second signal resources intended to transmit the second signal across the entire transmission interval of the first signal and transmitting, in a second operation, both the first and second signal in each of the second signal resources.  Papasakellariou discloses the SR can be higher reliability than the HARQ ACK, and the UE can multiplex the SR and HARQ ACK in the same PUCCH, Para [0264] and using the configured SR resource to jointly transmit SR and HARQ-ACK, Para [0260].  Also see pages 20-22 of provisional application 62/490,835.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Papasakellariou in order to reduce overhead that comes with configuring multiple PUCCH resources for respective transmissions.
Regarding claims 2 and 8, Jiang discloses the terminal/method according to claim 1/7, wherein the circuitry, in operation, carries out the power scaling for the first signal and does not carry out the power scaling for the second signal in a case where the sum exceeds the maximum transmission URLLC data has priority over eMBB traffic, Para [0082] and transmitting eMBB traffic at reduced power, Para [0093]). 
Regarding claims 3 and 9, Jiang discloses the terminal/method according to claim 1/7, but not explicitly wherein the first signal and the second signal are respectively allocated to different frequency resources.  Yi discloses the URLLC and eMBB may be multiplexed by FDM, Para [0066] or See Fig. 5, where eMBB and URLLC use different frequencies (page 5 of provisional application 62/476,628).  
Regarding claims 4 and 10, Jiang discloses the terminal/method according to claim 1/7, wherein the power scaling of the first signal across the entire transmission interval of the first signal prevents occurrence of a transient period in the transmission interval of the first signal (this is stating a result of the power scaling: recognizing latent properties does not render an otherwise known invention as patentable).
Regarding claims 5 and 11, Jiang discloses the terminal/method according to claim 1/7, but not wherein a start position of a transmission interval for the first signal is any timing in a transmission period for the second signal.  Yi discloses URLLC can use the same or different numerology than the eMBB, Para [0066] and see Fig. 5 where the start of eMBB uplink is during the uplink sub-frame of URLLC.
Regarding claims 6 and 12, Jiang discloses the terminal/method according to claim 5/11, wherein the selection of second signal resources across the entire transmission interval of the first signal in the second operation prevents occurrence of a transient period in the transmission interval (this is just stating the result or benefit of the previous disclosed selection limitation). 
Regarding claim 7, Jiang discloses a communication method including: in a case where a sum of a transmission power for a first signal and a transmission power for a second signal requiring lower latency and higher reliability than the first signal exceeds a maximum transmission power in an overlap interval in which a transmission of the first signal and a transmission of the second signal occur at the same time, carrying out power scaling with quality of the second signal being prioritized over quality of the first signal, in at least the overlap interval (approach to support both eMBB and URLLC traffic, where an issue is that the UE is transmitting at maximum power and has no additional power to transmit, Para [0085], power sharing between eMBB and URLLC, Para [0099], UE monitors for an indicator, in order to transmit both eMBB and URLLC data, using the same time-frequency resources, at the desired power levels, Para [0100] and UE can reduce transmission power for eMBB and used the saved transmission power for the URLLC, Para [0100], where URLLC traffic has priority over eMBB traffic, Para [0082]); and transmitting the first signal and the second signal obtained after the power scaling (UE transmits both eMBB and URLLC data, where the eMBB data is transmitted with reduced transmission power, Para [0100]).  Also see Para [0093, 0099, 0106] from provisional application 62/406,244;			but does not disclose, in a case where a transmission interval of the first singal is longer than a transmission interval of the second signal, and a transmission start position of the first signal is included in the overlap interval.  Yi discloses URLLC can use the same or different numerology than the eMBB, Para [0066] and see Fig. 5 where the start of eMBB uplink is during the uplink sub-frame of URLLC, where the eMBB sub-frame is longer than URLLC sub-frame;		  	nor discloses carrying out power scaling of the first signal across the entire transmission interval of the first signal, wherein the entire transmission interval includes both the overlap interval during which the sum exceeds the maximum transmission power and a non-overlap interval during which the sum does not exceed the maximum transmission power.  Ekpenyong discloses transmitting a first and second transmission during a sub-frame with transmission timing difference, scaling transmit power for one or both signals so the combined power does not exceed the maximum power, where a constant transmission power is assigned to all symbols in the first and second transmissions prior to the start of the sub-frame, Para [0024];  				and does not disclose a second operation of selecting second signal resources intended to transmit the second signal across the entire transmission interval of the first signal and transmitting, in a second operation, both the first and second signal in each of the second signal resources.  Papasakellariou discloses the SR can be higher reliability than the HARQ ACK, and the UE can multiplex the SR and HARQ ACK in the same PUCCH, Para [0264] and using the configured SR resource to jointly transmit SR and HARQ-ACK, Para [0260].  Also see pages 20-22 of provisional application 62/490,835.  

Response to Arguments
Applicant's arguments filed 7/30/2021 have been fully considered but they are not persuasive.  The Applicant amends the limitations and argues the references do not disclose the amended limitations.  The Applicant amends the limitation to include a second operation and Applicant argues the prior art does not discloses a terminal that is capable of performing first and second operation.  The Applicant also has argument against other cited reference from the advisory action.  					In response, arguments are moot in view of the new reference being used in the current office action.  Papasakellariou discloses multiplexing the HARQ ACK and SR and transmitting using a single PUCCH, Para [0264].  Further the method claim appears to be entirely conditional.  For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim (MPEP 2111.04).  The claim has limitations “in a case” where a sum of transmission… exceeds a maximum, instead of positively reciting the limitation for example, determining a sum of transmission power… exceeds a maximum.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should 
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461